DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/2/21 has been entered.  Claims 1-21 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/11/21.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 “determining, by a computing device, and based on design input data and knit structure information, one or more knitted structures of a knit design” in Claim 1 Lines 4-5 is not in the specification; should applicant be able to do so without adding new matter, examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
“determining, by the computing device and based on a plurality of grayscale images associated with the design input data, a distribution of the one or more knitted structure of the knit design” in Claim 4 is not in the specification; as best understood, [40] recites “complex distributions of the knitted structures…cause more extensive deformation”; [69] recites “deformation may relate to a mapping between a spatial distribution of a plurality of portions of the knitted component in accordance with the design intent, and a spatial distribution of the plurality of portions of the knitted component as predicted based on the allocated knitted structures”; inasmuch as the 
Similar objections apply to Claims 11 and 17 as indicated above for Claim 1
Claim Objections
Claim(s) 4, 12, 15, 19, 21 is/are objected to because of the following informalities: 
Claim 4 Line 3 “knitted structure” should read “knitted structures”
Claim 12 Line 2 “at least one of: a set of visual attributes or a set” should read “at least one of a set of visual attributes and a set”
Examiner notes that similar issue applies for Claims 15 and 19 as indicated for Claim 7 112(b) rejection
Claim 21 Lines 1-2 “at least one of: row duplication or adjusting stitch density” should read “at least one of row duplication and adjusting stitch density”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification the drawings has explicit support been found for the following.
Regarding Claim 1 Lines 4-5, “determining…based on design input data and knit structure information, one or more knitted structures of a knit design” is not found in the specification and is being considered new matter, and therefore the recitations with which it is associated.  As best understood, the original disclosure of Claim 1 recited “allocating, based on design input data and knit structure information, one or more knitted structures of a knit design”; [10] recites “data relating to the library of knitted structure may be obtained from a separate source and/or may be generated by the knitting system”; [41] teaches “knitting system may utilize information obtained from the initial data set and/or calibration testing to generate knitted structures”; [43] teaches “allocate knitted structures”, also supported by the original disclosure of Claim 1; However, support has not been found that “allocating” and “determining” are interchangeably synonymous, let alone in the context of the recitation.  Recitation is considered new matter pending further clarification.
Further regarding Claim 1 Lines 4-5, “determining, by a computing device, one or more knitted structures of a knit design” is not found in the specification and is being considered new matter, and therefore the recitations with which it is associated.  Furthermore, even if “determining” is not new matter, it is unclear where support is provided for determining the recitation via a computing device. [0040] recites “knitted structure information may be obtained from one or more other computing devices”; however, it is unclear if this is the support on which applicant is relying.  Similarly, support has not been found for “determining” and “obtaining” to be interchangeably synonymous.  Recitation is considered new matter pending further clarification.
Similar rejections apply to Claim 10 Lines 5-6.
Similar rejections apply to Claim 17 Lines 6-7.
Similarly as rejected in the non-final rejection of 8/11/21--
Claim(s) 8, 15, 19 is/are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, in Claim 8, the broadest reasonable interpretation of “determining one or more redistribution forces” include adding additional structures or an amended design.  The specification does not disclose enough information for one of ordinary skill in the art to know what infringes on “determining” that would redistribute the force during compensation.  The state of the art at the time of filing shows that correction of the design input data is one method (see Terai USPN 8000829 in the rejection below).  The specification does not provide direction as to how to specifically determine the redistribution force.  [129] merely states “knitting system may automatically determine redistribution forces” without indicating how, such as the calculations of [106]-[111]; Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 8.  Thus, Claim 8 is not enabled by the disclosure.  Similar reasons apply for the rejection of Claims 15 and 19.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7, 15, 19 is/are rejected under U.S.C. 112(b).
The term “the deformation of associated with the knit design” in Claim 7 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear whether it is a typographical error (where “of” should be deleted) and/or whether the recitation is missing a limitation (such as “the knitted component”).  [69] is not found to definitively clarify the issue.
Similarly as rejected in the non-final rejection of 8/11/21--
The term “expected knit design” and “the knit design” of Claim 7 is unclear and therefore renders the claim indefinite.  It is unclear the structural difference between the two terms.  Especially as “the knit design” was established in Claim 1 as “determining…one or more knitted structures to a knit design,” it is, as best understood, already the expected knit design.  Depending on applicant’s intention, examiner may suggest establishing the structural difference between “expected knit design” and “knit design” in Claim 1.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 7 will be interpreted as a typographical error where “of” should be deleted, especially in light of Claim 18
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 1, Terai teaches a method (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs.; Col. 1 Lines 27-29 "present invention relates to an apparatus for performing a realistic loop simulation of a knitted fabric, a loop simulation method, and a loop simulation program"; Col. 4 Lines 1-5 "determine the tension, distortion angle, and bending angles....and then perform processing to shift each stitch in accordance with a total shift amount"; examiner notes that, although shorter summary excerpts of the passage have been written out for succinctness, oftentimes the entire passage indicated is applicable, furthermore in the context of the rest of the reference) comprising:
determining, by a computing device, and based on design input data and knit structure information, one or more knitted structures of a knit design (for determining knitted structure of knit design-- see Figs. 1-3; Col. 7 Lines 42-43 "rendering unit 40 implements rendering, and thus a loop simulation is obtained"; wherein a loop is a knit structure, wherein at least one knit structure represents a knit design; inasmuch as at least the rendering step is performed, let alone previous steps, determining is met; for by computing device-- Col. 7 Lines 44-47 "loop simulation program 52…used to execute the loop simulation…on a dedicated…computer"; for based on design input data-- see Fig. 3; Col. 5 Lines 24-41 "loop length of a stitch, the material of the thread, the shrinkage factor during finishing and so on are input into the user interface 6...as well as a standard value of the intersection angle...a standard value of an angle between two stitches on either side of an axis relating to a course direction axis, a standard value of an angle between two stitches on either side of an axis relating to a wale direction axis and so on are also input...the loop length, the thread material, the shrinkage factor during finish, the standard value of the intersection angle, the standard values of the angles between stitches on either side of the axes and so on serve as simulation parameters"; wherein Fig. 3 shows the registration of parameters before rendering; therefore, rendering is based on knit structure information; for based on knit structure information -- see Fig. 3; Col. 8 Lines 1-7, 9 "Fig. 3 shows an algorithm of a loop simulation method...algorithm executes the operation of the apparatus 2 shown in Fig. 1...connection relationships (connection information) between each stitch and its adjacent stitches are determined from the knitting data, and the characteristics of the individual stitches, such as the stitch type...are determined", wherein Fig. 3 shows the connection information occurs before rendering; therefore, rendering is based on knit structure information);
determining one or more modifications to the one or more knitted structures to compensate for a deformation associated with the knit design (for deformation associated with the knit design-- Col. 1 Lines 56-58 "determining a distance deviation...as a tension"; Col. 1 Lines 59-64 "determining a deviation....as a distortion angle"; Col. 1 Lines "determining a deviation...as a bending angle about a course axis"; Col. 2 Line "determining a deviation...as a bending angle about a wale axis"; Col. 3 Lines 43-47 "by employing the bending angle about the course axis and the bending angle about the wale axis, the manner in which the knitted fabric deviates from the plane and deforms three-dimensionally can be simulated", wherein deviation is deformation, especially as Col. 1 Lines 47-51 the purpose of the invention is to better simulate "bulges, curls and so on of a knitted fabric" (Col. 1 Lines 50-51) in order to compensate for and reduce them; Col. 2 Lines 9-13 "shifting means for shifting a position of each individual stitch on the knitted fabric to reduce the tension, the distortion angle, the bending angle about the course axis, and the bending angle about the wale axis", further evidenced by Col. 3 Lines 40-43 "when the standard value of the bending angle is set at 180 degrees, the stitches attempt to converge in plane, and when the standard value is shifted from 180 degrees, the knitted fabric attempts to curl"; as such, the point is to converge to the standard value, furthermore evidenced by Col. 7 Lines 28-37 "convergence determination unit 36 determines whether or not the shift amount has converged to 0 or to a predetermined value or less"...when the shift amount has converged...the convergence determination unit 36 terminates stitch position shifting, assuming that stable knitted fabric data have been obtained in relation to the four factors described about through simulation"; Col. 3 Lines 20-23 "four factors determine the positions of the stitches, namely the tension, the distortion angle, the bending angle about the course axis and the bending angle about the wale axis"; for determining one or more modifications -- see aforementioned regarding determining deviation; Col. 1 Line 52-Col. 2 Line 14; see Figs. 5-10 and their details; for compensate -- Col. 2 Lines 9-13 "shifting means for shifting a position of each individual stitch on the knitted fabric to reduce the tension, the distortion angle, the bending angle about the course axis, and the bending angle about the wale axis", wherein determining the deviation is determining the necessary modification, as the deviations lead to a calculated shift, wherein the shift is performed in order to compensate for the deformations);
generating, by the computing device and based on the one or more modifications, one or more output files indicating a plurality of knitting instructions associated with the knit design (for generating output files with knitting instructions-- see Fig. 1; Col. 5 Lines 62-65 "20 is a knitting data converter for converting knitted fabric data designed on the user interface 6 or the like into knitting data that can be knitted on a flatbed knitting machine"; Col. 5 Lines 55-58 "14 is a LAN interface for...outputting...knitting data based on the design data of the knitted fabric"; inasmuch as calculations and modifications are for a plurality of stitches in the knit (see details of calculations involving more than one stitch, also Col. 4 Lines 1-3 "determine...for all of the stitches"), and the plurality of knit stitches comprise the instructions, there are a plurality of instructions; for knitting instructions associated with the knit design-- inasmuch as the converter outputs data designed on the user interface (Col. 5 Lines 62-65) and the user interface 6 was utilized to make the modifications (see aforementioned such as Col. 5 Lines 24-41 and Fig. 3 showing parameter input as part of the process to be able to shift), the converter output is of the knit design (final rendering); Col. 8 Lines 51-55 "when the stitch shift amount...converges to substantially zero...rendering is performed to create a realistic loop simulation image"; for by the computing device-- see Fig. 2; "2 denotes a loop simulation apparatus"; Col. 7 Lines 44-47  "loop simulation program 52...used to execute the loop simulation...on a dedicated...computer"; as 52 is of 2, and 2 has 20, then occurs via computer; for based on the modifications-- see aforementioned, where the knit design is based on modifications).

Terai at least suggests sending the one or more output files to a knitting machine for manufacturing a knitted component (see aforementioned, such as Col. 5 Lines 62-65; Col. 5 Lines 55-58; wherein it at least suggests such a recitation with the generation of output files for knitting on a flatbed knitting machine; Col. 5 Lines 59-60 "disk drive 16 inputs and outputs data to and from a disk in a similar fashion to the LAN interface 14"; Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN"; as such, Terai teaches a knitting data file is created for a knitting machine, wherein knitting data can be sent out on a LAN).

Nevertheless, Futamura teaches sending the one or more output files to a machine for manufacturing a component (Col. 9 Lines 33-36 “communication system (either wired or wireless) can also be used for transmitting the stitch data from the embroidery data processing device to the sewing machine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s LAN, if necessary, with the sending method of Futamura such that modified Terai sends its knitting data file to a knitting machine for manufacturing a knitted component especially as Terai already suggests as such, and Futamura shows it is a known construct in order to produce a final product (Col. 2 Lines 29-31).
Regarding Claim 2, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai at least suggests wherein the design input data comprises a raster image (Col. 5 Lines 60-62 "18 denotes image memory storing image such as loop simulation images in a raster format"; inasmuch as the design input data would also need to be stored, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai if necessary to save the design input data as a raster image, especially as Terai already notes such a format for effective storage).
Regarding Claim 3, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches wherein the design input data comprises at least one of a set of visual attributes and a set of physical attributes associated with the knit design (Col. 5 Lines 24-27 “loop length of a stitch, the material of the thread, the shrinkage factor during finishing and so on are input into the user interface 6”; wherein each of these are visual and/or physical attributes).
Regarding Claim 4, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches determining a distribution of the one or more knitted structures of the knit design (see aforementioned, wherein the shifting of a plurality of stitches indicates a location distribution; Col. 2 Line 10 “shifting a position of each individual stitch”).

Terai does not explicitly teach that the determination is based on grayscale images.
However, Terai does teach that the input used to determine the shift/distribution includes stitch type (Col. 8 Lines 6-10 “characteristics of the individual stitches, such as the stitch type…are determined…and registered as attributes”; Col. 8 Lines 12-15 “from the…attributes, the standard default values of the tension, distortion angle, course direction bending angle and wale direction bending angle are determined”, wherein, as aforementioned and within the reference, the standard values are utilized in the determination of the shift, Col. 1 Line 56-Col. 2 Lines 13).

Futamura teaches determining, by the computing device, and based on a plurality of grayscale images associated with the design input data, a location/distribution of the one or more knitted structures of the knit design (abstract "embroidery data processing"; see Figs. 4-5; Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s process (determination of stitch type) with that of Futamura (to be via grayscale), especially as both have a similar design input method (LAN/wired), in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Regarding Claim 5, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Futamura further teaches wherein determining the one or more knitted structures of the knit design is based on a grayscale tone level associated with the design input data (as for grayscale tone level--Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; as such, Futamura teaches assigning types of stitches to certain locations (path/linear extending areas vs pattern with outline/two-dimensionally extending); inasmuch as the recognition of the locations is based on grayscale tone data, the grayscale tone data affects the location assignation of the knitted structures/types of stitches and therefore eventual location rendering of the product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s process with that of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Regarding Claim 6, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches wherein determining the one or more knitted structures (see aforementioned) further comprises:
receiving, via a user interface, user input selections for allocating the one or more knitted structures to the knit design (see the rejection of Claim 1; inasmuch as Terai uses a user interface/user input selections to input the design and the design is allocate/rendered, the claim limitation is met).
Regarding Claim 7, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches determining, by the computing device and based on an expected knitted component, the deformation associated with the knit design (wherein the expected knitted component is represented by the standard values; see aforementioned rejection of Claim 1 for how the deformation/deviations are calculated/determined by the computing device based on the standard values, Col. 1 Line 56-Col. 2 Line 13).
Regarding Claim 8, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches wherein determining the one or more modifications to the one or more knitted structures (see aforementioned) further comprises:
determining, based on one or more compensation routines, a plurality of predicted compensation results corresponding to the knit design (see rejection of Claim 1, wherein the determination of the deviation is the compensation routine; wherein the deviation values are the predicted compensation result); and
determining one or more redistribution forces in the knitted component, based on the plurality of predicted compensation results, to compensate for the deformation (see rejection of Claim 1, wherein the shifts are the redistribution forces, wherein shifts are based on the calculated deviations, to compensate for the deformations, wherein Col. 3 Lines 43-46 “By employing bending angle about the course axis and the bending angle about the wale axis….the manner in which the knitted fabric deviates from the plane and deforms three-dimensionally can be simulated” further indicates that deviations contribute to deformation; as such, deviations in the four factors indicate deformation, wherein the shift compensates for the deformation with the intention Col. 2 Lines 11-13 “to reduce the tension, the distortion angle, the bending angle about the course axis, and the bending angle about the wale axis”).
Regarding Claim 9, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches wherein determining the one or more knitted structures of the knit design (see aforementioned) further comprises:
generating, by the computing device and based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).

Terai at least suggests distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (inasmuch as Terai has a final position of all the stitches wherein the positions are correct, Terai at least suggests a plurality of location rubrics associated with the matrix data structure of the final stitches).

Futamura teaches distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (utilizing grayscale to distribute-- Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; wherein rubrics are the extending figures and linearly extending ones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai, if necessary, with the rubric/location association of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271), as applied to Claim(s) 1-9 above, further in view of Hymas et al (DE 102017223750), herein Hymas.
Regarding Claim 21, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai does not explicitly teach wherein the one or more modifications comprise at least one of: row duplication or adjusting stitch density.
However, Terai does teach modifiying the tension (Col. 1 Lines 56-57 “distance deviation between a distance from each individual stitch on the knitted fabric image to an adjacent stich and a standard value thereof as a tension”; Col. 2 Lines 10-11 “shifting a position of each individual stitch on the knitted fabric image to reduce the tension”).

Hymas teaches modifying the tension by adjusting stitch density (see Fig. 5A; [0023] "compensating for the tension…by introducing a difference in the mesh density"; [0016] “due to the fact that the second linear stitch density in the second section is greater than the first linear stitch density in the first section, the second section generally has a higher stiffness and thus a higher strength than the first section.  Thus the properties…can be developed to provide the right amount of strength and stiffness in certain areas and sufficient flexibility and resilience in other areas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s modification to be of adjusting stitch density as taught by Hymas especially as Hymas shows it is known in the art to modify tension by adjusting stitch density based on desired design choice in strength, stiffness, flexibility and/or resilience ([0016]).

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 10, Terai teaches a non-transitory machine readable medium storing  instructions, that, when executed, cause a computing device to (see Figs. 1-3; Col. 4 Line 12 “Fig. 1 is…loop simulation apparatus”; Col. 5 Lines 20-21 “2 denotes a loop simulation apparatus”; Col. 8 Lines 1-3 “Fig. 3 shows an algorithm of a loop simulation method…the algorithm executes the operation of the apparatus 2 shown in Fig. 1 unless otherwise specified”; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Line 14 “Fig. 2 is…loop simulation program”; Claim 5 in Col. 12 Lines 11-17, 40 "loop simulation program for creating a knitted fabric image corresponding to design data of a knitted fabric such that a loop of each individual stitch is represented embodied on a non-transitory computer-readable medium that when executed causes the computer to perform…determining…shifting"; as such, processes of structures in Fig. 2 are carried out by the algorithm/program, indicating executable instructions on a processor of the non-transitory machine readable medium; as such, as long Terai’s disclosed figures meet the claims, then the executed instructions are causing the methods to be met; examiner notes that, although shorter summary excerpts of the passage have been written out for succinctness, oftentimes the entire passage indicated is applicable, furthermore in the context of the rest of the reference):
determine, based on design input data and knit structure information, one or more knitted structures of a knit design;
determine one or more modifications to the one or more knitted structures to compensate for a deformation associated with the knit design;
generate, based on the one or more modifications, one or more output files indicating a plurality of knitting instructions associated with the knit design
(see aforementioned rejection of Claim 1).

Terai at least suggests send the one or more output files to a knitting machine for manufacturing a knitted component (see aforementioned rejection of Claim 1).

Futamura teaches send the one or more output files to a machine for manufacturing a knitted component (see aforementioned rejection of Claim 1).
Regarding Claim 11, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 11 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 11.
Regarding Claim 12, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 12 is essentially the same as the body of Claim 3.  As such, see the aforementioned rejection of the body of Claim 3 for the rejection of the body of Claim 12.
Regarding Claim 13, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 13 is essentially the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 13.
Regarding Claim 14, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai further teaches wherein the instructions, when executed, further cause the computing device to (see aforementioned):
determine, based on an expected knitted component, the deformation associated with the knit design (see the aforementioned rejection of the body of Claim 7).
Regarding Claim 15, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai further teaches wherein the instructions, when executed, further cause the computing device to determine the one or more modifications to the one or more knitted structures by (see aforementioned):
determining, based on one or more compensation routines, a plurality of predicted compensation results corresponding to the knit design; and
determining one or more redistribution forces in the knitted component, based on the plurality of predicted compensation results, to compensate for the deformation
(see aforementioned rejection of Claim 8).
Regarding Claim 16, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai further teaches wherein the instructions, when executed, further cause the computing device to determine the one or more modifications to the one or more knitted structures by (see aforementioned):
generating, based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).

Terai at least suggests distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (inasmuch as Terai has a final position of all the stitches wherein the positions are correct, Terai at least suggests a plurality of location rubrics associated with the matrix data structure of the final stitches).

Futamura teaches distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (utilizing grayscale to distribute-- Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; wherein rubrics are the extending figures and linearly extending ones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai, if necessary, with the rubric/location association of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 17, Terai teaches an apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 27-29 "present invention relates to an apparatus for performing a realistic loop simulation of a knitted fabric, a loop simulation method, and a loop simulation program"; “Fig. 1 is…loop simulation apparatus”; Col. 5 Lines 20-21 “2 denotes a loop simulation apparatus”; examiner notes that, although shorter summary excerpts of the passage have been written out for succinctness, oftentimes the entire passage indicated is applicable, furthermore in the context of the rest of the reference) comprising:
one or more processors (see Fig. 1; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Lines 54-58 "22 loop length processor"; 24 tension processor"; "26 distortion processor"; "course direction bending processor"; "wale direction bending processor"); and
memory storing instructions that, when executed, cause the apparatus to (Col. 8 Lines 1-3 “Fig. 3 shows an algorithm of a loop simulation method…the algorithm executes the operation of the apparatus 2 shown in Fig. 1 unless otherwise specified”; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Line 14 “Fig. 2 is…loop simulation program”; Claim 5 in Col. 12 Lines 11-17, 40 "loop simulation program for creating a knitted fabric image corresponding to design data of a knitted fabric such that a loop of each individual stitch is represented embodied on a non-transitory computer-readable medium that when executed causes the computer to perform…determining…shifting"; as such, processes of structures in Fig. 2 are carried out by the algorithm and/or the program, indicating executable instructions on a processor of the non-transitory machine readable medium; as such, as long Terai’s disclosed figures meet the claims, then the executed instructions are causing the methods to be met; as for memory storing the algorithm/program-- Col. 5 Lines 53-54 “12 denotes a loop simulation program storage unit storing a program required to perform a loop simulation”).

The rest of the body of Claim 17 is the same as the body of Claim 10.  As such, see the aforementioned rejection of the body of Claim 10 for the rejection of the body of Claim 17.
Regarding Claim 18, modified Terai teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 18 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 18.	
Regarding Claim 19, modified Terai teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 19 is the same as the body of Claim 15.  As such, see the aforementioned rejection of the body of Claim 15 for the rejection of the body of Claim 19.
Regarding Claim 20, modified Terai teaches all the claimed limitations as discussed above in Claim 17.
Terai further teaches wherein the instructions, when executed, further cause the apparatus to determine the one or more knitted structures of the knit design by (see aforementioned):
generating, by the computing device and based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).

Terai at least suggests distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (inasmuch as Terai has a final position of all the stitches wherein the positions are correct, Terai at least suggests a plurality of location rubrics associated with the matrix data structure of the final stitches).

Futamura teaches distributing, to the matrix data structure, a plurality of rubrics associated with the one or more knitted structures (utilizing grayscale to distribute-- Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; wherein rubrics are the extending figures and linearly extending ones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai, if necessary, with the rubric/location association of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Alun-Jones et al (US Publication 2019/0368084), Carrotte et al (USPN 4764875), Christiansen et al (USPN 4398277), Amarasiriwardena et al (US Publication 2014/0311187), Yanagi et al (USPN 8065894), Mitchell (USPN 6899591), Ishizaki et al (USPN 5431030), Urbelis (US Publication 2019/0335831), Shoji et al (USPN 10252875) directed to the correlation between tension and stitch density; Albano et al (USPN 8851001), Noboyuki et al (USPN 7386361), Chia et al (USPN 6390005), Seino et al (USPN 5287709), Kakimoto et al (USPN 6845285) directed to adjusting stitch density; Aylor et al (USPN 10508372), Takeda et al (USPN 7643898), Rad (US Publication 2010/0235970) directed to machine tension and stitch density; Kawabata et al (USPN 9495736), Montague (USPN 6314582), Weeks et al (USPN 6720058) directed to modifying via row duplication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732